Supplement dated March 1, 2010 to the Institutional Class Shares Prospectus for Principal Funds, Inc. Real Estate Securities Fund dated March 1, 2010 This supplement updates information currently in the Prospectus. Retain this supplement with the Prospectus. In the fund summary, delete the caption  For Important Information About:  and information thereunder and make substitutions as set forth below. Substitute the following: Purchase and Sale of Fund Shares There are no restrictions on amounts to be invested in Institutional Class shares of the Fund for an eligible purchaser. You may purchase or redeem shares on any business day (normally any day when the New York Stock Exchange is open for regular trading) through your Financial Professional; by sending a written request to Principal Funds at P.O. Box 8024, Boston, MA 02266-8024; or calling us at 800-222-5852. Tax Information The Funds distributions are generally taxable to you as ordinary income, capital gains, or a combination of the two, unless you are investing through a tax-deferred arrangement, such as a 401(k) plan or an individual retirement account. Payments to Broker-Dealers and Other Financial Intermediaries. If you purchase the Fund through a broker-dealer or other financial intermediary (such as a bank, insurance company, investment adviser, etc.), the Fund and its related companies may pay the intermediary for the sale of Fund shares and related services. These payments may create a conflict of interest by influencing the broker- dealer or other intermediary and your salesperson to recommend the Fund over another investment, or to recommend one share class of the Fund over another share class. Ask your salesperson or visit your financial intermediarys website for more information.
